DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Invention I directed to a select device in the response to restriction requirements filed 01/26/21 is acknowledged.  Because the Applicant did not choose a species for examination, Examiner contacted the Attorney for the application, Mr. Hopeton Walker, who, upon consideration, choose Species 1 (shown in Figs. 1-3) for examination. Claims 1-2, 4-5, and 7 are read on the elected invention.

Status of Claims
Claims 3, 6, and 8-13 are withdrawn from further consideration as being drawn to nonelected inventions.
Claims 1-2, 4-5, and 6 are examined on merits herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collins et al. (US 2017/0331036).
In re Claim 1, Collins teaches a selection device comprising (Fig. 1): 
a first electrode 106 (paragraph 0019);
a second electrode 110 (paragraph --19) opposed to the first electrode 106;
a semiconductor layer 108 (paragraph 0019) provided between the first electrode 106 and the second electrode 110, and including at least one kind of chalcogen element selected from tellurium (Te), selenium (Se), and sulfur (S), and at least one kind of first element selected from boron (B), aluminum (Al), gallium (Ga), phosphorus (P), arsenic (As), carbon (C), germanium (Ge), and silicon (Si) – Collins teaches Ge2Sb2Te5 (also known as GST, paragraph 0022); and
a first heat bypass layer 124 (comprising aluminum oxide, Al2O3, paragraph 0026) provided at least in a portion around the semiconductor layer 108 between the first electrode 106 and the second electrode 108 and having higher thermal conductivity than the semiconductor layer – a higher thermal conductivity of Al2O3 in comparison with Ge2Sb2Te5 is inherent (see Table 1 of the current application for inherency).
In re Claim 2, Collins teaches the selection device according to Claim 1, wherein the semiconductor layer 108 (Fig. 1) further includes at least one kind of second element selected from oxygen (O) and nitrogen (N) – it includes nitrogen (as an additional element of layer 108, paragraph 0022). 
In re Claim 4, Collins teaches the selection device according to Claim 1, wherein the first heat bypass layer 124 (Fig. 1) includes an alloy including any of silicon oxide 2) or silicon nitride (SiN) doped with carbon (C), boron (B) or phosphorus (P), aluminum oxide (AI2O), cerium oxide (CeO2), zircon oxide (ZrO2), silicon carbide (SiC), beryllium oxide (BeO), zinc oxide (ZnO), titanium oxide (TiO2), boron arsenide (BAs), antimony boride (BSb), boron phosphide (BP), and boron nitride (BN) – Collins teaches a plurality of materials cited by Claim 4 in paragraph 0026.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Dennison et al. (US 2007/0279974). 
In re Claim 7, Collins teaches the selection device of Claim 1 as cited above.
Collins further explicitly teaches (paragraph 0003) that the semiconductor layer (of the selection device) is changed to a low resistance state by setting an applied voltage to a predetermined threshold voltage or higher and is changed to a high resistance state by decreasing the applied voltage to below the predetermined critical value, and does not recite the semiconductor layer as changing its phase. 
Although Collins does not explicitly state in his application that the applied voltage is changed to below a threshold voltage without phase change between an .

Allowable Subject Matter
Claim 5 is objected to as belong dependent on the rejected base claim, but would be allowed if amended to incorporate all limitations of the base claim.
Reason for Indicating Allowable Subject Matter
Re Claim 5: The prior art of record do not anticipate and do not render obvious such limitation of Claim 5 as: “a product of thermal conductivity and a cross-sectional area of the first heat bypass layer is greater than a product of thermal conductivity and a cross-sectional area of the semiconductor layer”.
The prior art of record include at least: Collins, Dennison, Redaelli (US 2016/0276022), Choi et al. (US 2018/0033826), Jeong et al. (US 2017/0243923).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Redaelli (US 2016/0276022) and Jeong (US 2017/0243923) present 102(a)(1) and 102(a)(2) prior art, accordingly, at least for Claim 1 (with inherent features of a claimed ratio of thermal conductivities of semiconductor and heat bypass layers).
Choi (US 2018/0033826) uses an N-doped chalcogenide for a select OTS device.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/12/21